OMB APPROVAL UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 OMB Number: 3235-0145 Expires: February 28, 2009 Estimated averageburden hours per response10.4 SCHEDULE 13G Under the Securities Exchange Act of 1934 MasterCard Incorporated (Name of Issuer) Class A Common Stock (Title of Class of Securities) 57636Q 10 4 (CUSIP Number) May 31, 2006 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨ Rule 13d-1(b) ý Rule 13d-1(c) ¨ Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 57636Q 10 4 13G Page 2 of4 Pages 1 NAMES OF REPORTING PERSONS The MasterCard Foundation 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Canada NUMBER OF SHARES 5 SOLE VOTING POWER 13,496,933 BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 0 EACH REPORTING 7 SOLE DISPOSITIVE POWER 13,496,933 PERSON WITH 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 13,496,933 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 16.1%(1) (1) Based on the number of shares outstanding of MasterCard Incorporated's Class A common stock as of October 25, 2007, as reported in their Form 10-Q for the quarterly period ended September 30, 2007. 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) CO Item 1. (a)Name of Issuer MasterCard Incorporated Item 1. (b)Address of Issuer’s Principal Executive Offices 2000 Purchase Street Purchase, New York 10577 Item 2.(a)Name of Person Filing The MasterCard Foundation Item 2.(b)Address of Principal Business Office or, if None, Residence The MasterCard Foundation The Exchange Tower 130 King Street West Toronto Ontario M5X 1A9 Canada Item 2.(c)Citizenship The MasterCard Foundation is incorporated under the laws of Canada. Item 2.(d)Title of Class of Securities Class A Common Stock Item 2.(e)CUSIP Number 57636Q 10 4 Item 3. Not applicable. Item 4.
